Citation Nr: 1741881	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-15 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of acoustic neuroma.


REPRESENTATION

Appellant represented by:	Diane B. Kadlec, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.Z.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned in April 2017.  The transcript of the hearing has been associated with the claims file.

At the hearing before the undersigned, the Veteran's representative requested a continuance for another hearing for an additional witness to testify.  However, it was not reported that the additional witness could offer testimony on the predicate question of whether there was either negligence on the part of VA in rendering care or whether there were complications that were not foreseen.  As such, the Board denied the request for a continuance.


FINDINGS OF FACT

1.  There was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment of the Veteran, to include the May 2008 surgery.

2.  The Veteran's residuals of acoustic neuroma were reasonably foreseeable by a health care provider.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of acoustic neuroma have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks entitlement to compensation under 38 U.S.C. § 1151 for residuals of acoustic neuroma.

38 U.S.C. § 1151 provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  "To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the . . . medical or surgical treatment . . . upon which the claim is based to the veteran's condition after such . . . treatment."  38 C.F.R. § 3.361 (b).  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1). 

Alternatively, to establish that the proximate cause of a disability was an event that was not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361 (d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(1)(ii).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic procedure or course of treatment.  38 C.F.R. § 17.32 (c).  The informed consent must be appropriately documented in the health record and a signature is required for all treatments and procedures that require the use of sedation, anesthesia, or narcotic analgesia, that are considered to produce significant discomfort to the patient, or that require injections of any substance into a space of body cavity.  38 C.F.R. § 17.32 (d)(1).

A February 2004 VA treatment record noted the Veteran presented to VA to obtain primary care and a "second opinion about my left ear."  The Veteran had been a patient at Kaiser Permanente (Kaiser) and a magnetic resonance imaging (MRI) scan done at Kaiser revealed a mass behind the right ear.

In May 2004 it was noted that the Kaiser ear, nose, and throat (ENT) physician wanted to observe the Veteran.  It was noted that this was reasonable considering an acoustic neuroma in his better hearing ear (these tumors will grow, albeit slowly).  Future options for treatment would include gamma knife or surgery if hearing began to diminish.  

An October 2004 VA treatment record noted the Veteran had been referred by ENT for a hearing aid evaluation.  His history of having been followed by ENT at Kaiser, and acoustic neuroma in the right ear were noted.  The primary reason for the visit was the Veteran's was interested in obtaining a hearing aid for the left ear. 

A September 2005 VA treatment record noted the Veteran no longer "has Kaiser, all care at VA."  An ENT note from April 2004 was cited: "would repeat audiogram and see films from Kaiser MRI just to double check side of tumor and side of hearing loss.  If sides are correct, Kaiser ENT for [Dr. D.] wants to observe p[atien]t.  This is reasonable considering an acoustic neuroma in his better hearing ear (these tumors will grow, albeit slowly).  Future options for treatment would include gamma knife or surgery if hearing began to diminish."  The Veteran was noted to have stated that his VA ENT physician spoke with his Kaiser ENT about the MRI results and he did not need to be seen again any time soon in the VA ENT clinic, but did recommend audiogram.  

In April 2006 the acoustic neuroma was noted.  It was reported that although an ENT was following, the note writer wondered if the Veteran might also benefit from a neurosurgery consult with a query as to whether he would be a candidate for gamma knife resection.  The Veteran agreed to discuss the option with his primary care physician (PCP) who can place the consult if desired.  The assessment following an April 2006 MRI was that the acoustic neuroma had grown 0.1 x 0.4 cm in two years.  Repeat evaluation and MRI were recommended in one year.  

In a treatment note dated in May 2007 the Veteran was noted to have an acoustic neuroma stable in size since 2006.  He was reported to desire to wait and see as he did not want to risk his hearing and was otherwise not bothered.  

In an April 2008 treatment note the Veteran was reported to have a history of known right acoustic neuroma and that watchful observation had been elected.  He had 1.5 months of increasing vertigo, and had sudden onset hearing loss in the right ear.  The assessment was right acoustic neuroma, small, with significant decrease in audio and vestibular function acutely.  The risks/benefits/alternatives to translabyrinthine (translab) removal were discussed.  This included stereotactic radiation at length.  The Veteran and his wife selected to proceed with surgery.  It was noted that they were to expect a 6 week recovery period to regain balance function adequately to resume working.  It was further noted that the recovery period of 6 weeks following surgery was an estimation.  It may take longer depending on his recovery.

In April 2008 the Veteran was noted to have sudden right ear hearing loss beginning in March 2008.  The right ear had a history of acoustic neuroma.  An MRI in April 2008 showed increase in size of right acoustic neuroma from 5 millimeters (mm) to 9 mm.  The Veteran was to start radiation to prevent growth of the neuroma but was told by the ENT it will not shrink it or restore his hearing.  

In a May 2008 treatment note it was reported that risks/benefits/alternatives were discussed, questions were answered and consent was obtained.  

In May 2008 informed consent was obtained for labyrinthectomy, mastoidectomy, translabyrinth resection of acoustic neuroma and fat harvest from abdomen for fat graft.  The document noted a summary of the procedure.  

In another treatment note dated in May 2008 it was noted that the Veteran had a 9 mm right CPA mass consistent with acoustic neuroma.  It was reported that he understood the risks/benefits/alternatives to translabyrinthine approach for removal of tumor and agreed to proceed.  It was noted that the Veteran understood that he will lose all hearing in the ear and risk of facial nerve injury/CSF leak.  

The informed consent form, signed by the Veteran in May 2008, indicates that the known risks of the treatment of ear-labyrinthectomy were incomplete labyrinthectomy, where not all sensory parts of the inner ear are fully removed; failure to improve symptoms; permanent hearing loss (for all patients); imbalance; racial nerve damage (facial paralysis); cerebrospinal fluid (clear, colorless fluid circulating around the brain and spinal cord) leak; meningitis (an infection of the meninges, three membranes that cover the brain and spinal cord); bleeding; infection; acute vestibular deafferentation (instability with changes in position and head movement, nausea, vomiting); and headache.  The known risks of the treatment of mastoidectomy were persistent drainage from ear; mastoiditis (infection in the area of bone removed) or meningitis; no guarantee of improved hearing and possible loss of hearing; paralysis of the face on the side of the surgery from injury to facial nerves; dizziness; loss of taste on the side of the tongue; external scarring; bleeding; and narrowing of the ear canal.  The form included a description of the treatment, indication of the alternatives to the treatment, and expectations regarding anesthesia.  The Veteran signed the form indicating that someone explained the treatment/procedure and what it is for; someone explained how the treatment/procedure could help him, and things that could go wrong; someone told him about other treatments or procedures that might be done instead, and what would happen if he had no treatment/procedure; someone answered all of his questions; he knew that he could refuse or change his mind about having the treatment/procedure and that he would not lose his health care or any other VA benefits if he did refuse or change his mind; that he had been offered the opportunity to read the consent form; and that he chose to have the treatment/procedure.  

In the operative report dated in June 2008 it was noted that the Veteran initially elected for just a watchful observation with serial MRI scans.  However, his dizziness significantly worsened as did his hearing.  The tumor grew approximately 4 mm in 1 year.  The risks, benefits, and alternatives were noted to have been discussed, including stereotactic radiation for treatment of the tumor and the Veteran and his wife were reported to give informed consent for the surgery.  It was noted that the different approaches were discussed and elected for the translabyrinthine approach given his non-serviceable hearing.  The surgical procedure was reported in detail.  It was noted that Dr. S.C. was present for the key portions of the operation.  The neurosurgery chief resident and Dr. D.S. were noted to be assistants.

A discharge note dated in June 2008 indicates that the Veteran underwent a translabyrinth acoustic neurma resection in May 2008.  

In June 2008 the Veteran was noted to be status-post translabyrinth acoustic neuroma resection May 2008 and returned to the emergency room with acute onset of likely CSF leak.  He started having nasal drainage of salty clear fluid while straining during a bowel movement.  Since that time the drainage persisted as a steady drip in his oropharynx that he spits out into a cup.  He had a slight headache and increased dizziness since that time. 

In June 2008 the Veteran was noted to have a two to three week follow up for translab.  He was having problems sleeping.  There was some tenderness around the right ear.  There was dysequilibrium at baseline.  The assessment was status post right translab for acoustic neuroma, post-operative CSF leak, resolved with lumbar drain. 

In July 2008 and October 2008 the Veteran was noted to have a follow up for translab acoustic neuroma resection in May 2008.  It was complicated by post-operative CSF leak managed with lumbar drain.  The Veteran had persistent imbalance and dysequilibrium, improved with vestibular rehabilitation.  The Veteran was noted to be doing well, no drainage, and minimal headaches.  He was unable to return to work due to balance and hearing problems.  The assessment was status post right translab for acoustic neuroma, post-operative CSF leak, resolved with lumbar drain, persistent imbalance as expected, disability that the Veteran would have permanent hearing loss of the right ear and permanent right ear loss of balance function.  

In August 2008 the Veteran's wife reported that the Veteran had growth to the right ear which went from 4 inches to 9 inches very rapidly.  As a result he had surgery in May 2008.  He had not been able to work since February when this started.  He continued to have problems with dizziness and difficulty with activities of daily living.

Statements of the Veteran's spouse and friends indicate that the Veteran had increased problems after his surgery.  

A private medical opinion was rendered in May 2011.  The provider reported that the Veteran had an acoustic neuroma, vestibular schwannoma (VS).  The opinion was rendered that the Veteran's total right sided hearing loss, increased vertigo, and increasing falls were all due to his VS surgery and that had his VA surgery been done sooner with a non-translabyrinthine approach at the VA he would likely not have his total hearing loss or vertigo and would not have had his falls.

The reasoning provided was that his small VS was found by MRI in 2004 and a VA nurse documented that the VA would only observe this tumor.  The Veteran had a follow-up MRI in 2006, which showed an increase in size as did the 2007 MRI.  A medical article, included with the opinion, indicated that early surgical treatment of patients when their tumor is small and when hearing was excellent have an increased chance of hearing preservation.  The Veteran was not elderly or infirm or a poor surgical risk in 2004.  Therefore, the opinion provider stated that there was little medical justification for waiting to do his definitive surgery other than maybe cost avoidance by the VA.  It was reported that the translabyrinthine approach was reserved for patients with non-serviceable hearing because this approach eliminates the patient's ability to hear in 100% of the cases due to surgical destruction of the hearing apparatus.  The opinion provider reported that the Veteran had normal hearing in 2004 when the tumor was first found but he had diminished hearing in 2008 when the surgery was done.  The opinion provider noted that had the surgery been done in 2004 alternative non-translabyrinthine hearing conservation surgical approaches would have been done and his hearing would have likely been preserved.  Thus, it was opined that, the delay in surgery allowed the tumor to grow which caused him to permanently lose hearing and balance.  It was reported that since the tumor size was increased at the time of eventual surgery the Veteran did not have as good a chance at total surgical removal, which likely contributed to his current recurrent tumor.  In other words, had he had the tumor removed when it was smaller it is likely that he would not had his current tumor recurrence.  The time lag between initial discovery of the tumor and final surgery was about 4 years and during this time the tumor grew in size and the patient lost hearing and balance.  The lag time also allowed the tumor to grow and the tumor's larger growth likely contributed to its recurrence.

A VA medical opinion was obtained in March 2016.  The examiner discussed the treatment records.  The examiner reported his surgical training, Board Certification, and over twenty years of surgical practice in the field of vascular surgery.  The examiner commented on his expertise in clinical decision-making when following a surgical lesion where several options are available and any choice made may have dire consequences for the patient that only become obvious in retrospect.  

The examiner noted that the medical literature on VS acoustic neuromas (ANs) was reviewed and found two articles discussing management of the Veteran's condition.  The examiner reported that the VS literature is very clear that the optimal treatment for small VS lesions is highly controversial with three standard of care options: microsurgery (MS) resection, stereotactic radiation (STR), and watchful waiting (WW).  The examiner stated that MS is still the most common option chosen for VS management and a labyrinthine approach is a standard of care surgical procedure.  The examiner noted that the reason WW is a viable option is that a small VS (like this Veteran had), once discovered, has an unpredictable growth pattern.  Some may not grow at all and may never cause any problems.  Some grow slowly, as in a millimeter diameter increase per year.  Some suddenly develop symptoms such as hearing loss (HL) and/or vestibular dysfunction (VD) with either small or rapid size increases.  The examiner reported that the point is the clinical course of VS is highly variable and unpredictable and in this circumstance the patient's preference, in terms of what option is chosen, is paramount.  The examiner noted that from the surgeon's standpoint it is hard to make a well man better and if a patient with a small asymptomatic VS wants to pursue WW then it would be improper surgeon influence to "try to talk the patient into" being aggressive.

The examiner reported that the VA and private records clearly indicated that the management of the Veteran's right AN (involving the vestibular nerve, a VS) was directed by Kaiser Permanente and that VA was approached by the Veteran for the obtaining of hearing aids.  It was clear from the Veteran's Kaiser Permanente provider's note that he consulted with numerous specialists and counseled the Veteran extensively concerning the VS management options.  The examiner reported that it was the Veteran's election to choose WW as his treatment option, which would meet standard of care and be appropriate.

When the Veteran transferred his care to the VA in September 2005, all that the VA did was to respect the Veteran's met standard of care WW decision that was arrived with his private providers.  The Veteran's VS remained asymptomatic and had a stable maximal 10 mm diameter size on the April 2006 and April 2007 MRIs.  It was not until the March 2008 pharmaceutical case management (PCM) note that the Veteran first PCM presented with a two week history of right hearing loss and VD consistent with a sudden and unexpected development of right VS symptoms.

The examiner noted that from there the VA moved expeditiously, the ENT service was immediately consulted and they recommended a steroid burst of treatment, which was promptly implemented, plus audiogram, and MRI studies, which were quickly obtained.  The examiner reported that the PCM even worked to expedite the ENT consult date which was accomplished on within two weeks of presentation.

The examiner stated that if the subsequent ENT notes were followed through the consent of May 2008, it was very clear that aggressive management of the Veteran's VS was now indicated in the face of hearing loss and VD (dizzy, vertigo, balance issues), that the options were discussed with the Veteran (and his wife), and that the Veteran chose the MS procedure.  The informed consent listed potential complications of no relief of symptoms with persistent dizziness, VD, loss of balance, and hearing loss.

The examiner stated that per the VA treatment records through the date of the opinion and the Veteran's Statements in Support of Claim, the May 2008 MS procedure resulted in the exact complications the Veteran was counseled for and consented to: no relief of symptoms with persistent dizziness, VD, loss of balance, and hearing loss.  The VD and loss of balance resulted in post May 2008 falls with injuries.  However, the fall-induced injuries were not unexpected in the face of the expected complications of VD and imbalance.

The examiner reported that the statements of the Veteran and the analysis of Dr. B., the private opinion provider, were reviewed.  The examiner noted that the statements revolved around the issues of: 1) If the Veteran had been properly counseled as to the risks of an untreated VS he would not have elected a WW approach, 2) the elected WW approach caused a delay in definitive treatment which led to a larger VS and a poor surgical outcome, and 3) the May 2008 MS procedure did not meet standard of care (e.g., a non-labyrinthine approach should have been elected).

The examiner rendered the opinion that based on the medical evidence of record the Veteran's claims have no medical merit.  The opinion was that it was not at least as likely as not that the claimed disability problems with equilibrium causing falls with the resultant C-spine fracture and right leg (ankle and knee injury) resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel; that the additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider, and/or failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress.

First, in terms of the "improper risk counseling" leading to a WW approach, the records indicated the Veteran was a long-standing full-time nurse when the VS treatment options were discussed privately in 2004.  Thus, the Veteran had medical knowledge and would be comfortable talking to doctors, asking them questions, and then making his own medical decision.  In the opinion of the examiner, there was little to no weight to the Veteran's claim that he would have elected a definitive VS management if he had known of the risks involved with WW.  The examiner stated that VS asymptomatic at the time and definitive treatment would be associated with hearing loss and/or VD.  The examiner questioned why one would opt for a surgery when having no problems and the small VS might not grow at all or ever cause any problem at all.  The examiner noted that the elected WW approach met the standard of care and was an appropriate choice made by the Veteran in conjunction with his private providers.  The statements of the Veteran and the analysis of Dr. B. ignore the fact that the WW decision was made by the Veteran in conjunction with his private providers and the VA had nothing to do with this decision.  The VA bears no responsibility for this WW decision and any suggestion that the VA, once it took over care in September 2005, should have aggressively pushed a MS or STR option on the Veteran is unsupportable since he remained VS asymptomatic and VS max MRI diameter was stable through March 2008.

Second, the examiner noted that there was no VA delay in VS definitive treatment from September 2005 to March 2008.  The examiner stated that it was noteworthy that Dr. B.'s opinion of a delay in definitive treatment from 2004 to 2008 was made retrospectively.  He completely ignored the well-known clinical fact that this Veteran's 2004 VS might well have remained asymptomatic and stable in size with no surgical intervention required.  The examiner opined that for Dr. B.'s opinion to have any merit, he would have to say prospectively that if he had a similar patient, like this Veteran, that he would have advised definitive treatment of a 10 mm maximum diameter asymptomatic VS when the patient and prior providers had decided WW was the prudent course.  He would have operated on a well man when the outcome was certain hearing loss and probable vestibular dysfunction and if you did not operate the Veteran might well have remained well.  Unfortunately, the Veteran fell into the subset of small VS patients who develop hearing loss and VD and require MS.  But for Dr. B. to assert that the small VS-induced hearing loss and VD was predictable in 2005 (when the VA took over care) and should have been definitively treated prior to 2008 carried no weight, in the opinion of the examiner, and has no consensus support in the literature.  From March 2008 on, things moved expediently with MS resection done in May 2008.  The examiner saw no evidence of any VA delay in definitive care of the VS.

Third, on review of the literature and the May 2008 operative report the MS procedure clearly met the standard of care and was done carefully with no surgical mishaps or acute complications.  The Veteran's May 2008 MS complications of hearing loss plus fall-inducing persistent dizziness, vestibular dysfunction, and loss of balance were well-known and even expected outcomes from this procedure.  The Veteran was counseled for these complications and consented to the MS procedure.

At the hearing before the undersigned in April 2017 the Veteran stated that the doctor who he was told would do the operation did not do the operation.  In addition, the Veteran reported that the chief neurosurgeon was called to complete the operation.  The Veteran stated that he was told that the chief neurosurgeon was called in to "clean up the operation."  The Veteran reported that after the operation he had many falls.  He developed balance issues.  The Veteran argued that they cut the right vestibular nerve.  The Veteran's representative argued that the nerve was cut with knowledge that it would not regenerate and that they should have tried to peel the tumor away from the nerve.   

Based on a review of the record, the Board finds that entitlement to compensation under 38 U.S.C. § 1151 for residuals of acoustic neuroma, is not warranted.  Initially, the Board notes that the Veteran has additional disability that developed due to his surgery in May 2008, including vestibular dysfunction and hearing loss.  However, the additional disabilities were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  A VA examiner in March 2016 reported that the surgery met the standard of care, was performed carefully, and there were no surgical mishaps or acute complications.  The Board acknowledges the private opinion arguing that to wait on surgery was improper.  However, the VA examiner, considering the literature and the Veteran's records, notes that the decision to wait was made by the Veteran after consultation with his private provider.  In addition, the VA examiner noted that, in the Veteran's situation, it was proper to wait on surgery based upon the Veteran's lack of symptoms and the known complications of the surgical procedure.  After the Veteran demonstrated increased symptoms, it was opined that VA moved quickly to resect the neuroma.  Lastly, the Veteran's residuals of acoustic neuroma were reasonably foreseeable by a health care provider.  The VA examiner noted that the residuals were identified in the consent signed by the Veteran prior to the surgery.  The Board acknowledges that the Veteran has reported that Dr. C. did not perform the operation and that another surgeon needed to correct the operation.  However, the consent form signed by the Veteran identify Dr. D.S., a resident, and Dr. B.J., a supervising practitioner, and do not list any further practitioner(s) performing or supervising the treatment/procedure.  Review of the post-surgical record reveals that the Dr. S.C. was noted to be present for the key portions of the operation.  The operative report further indicates that the Neurosurgery Chief Resident and Dr. D.S. were assistants for the procedure.  There is no indication that there were any problems with the surgery.  Therefore, entitlement to compensation under 38 U.S.C. § 1151 for residuals of acoustic neuroma, is denied.

ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of acoustic neuroma, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


